Citation Nr: 0306406	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  99-22 631	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease as secondary to the service-
connected bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from June to September 1983 
and from February 1985 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Board remanded this matter to the 
RO in September 2001 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The preponderance of the medical evidence establishes 
that the veteran's hiatal hernia with gastroesophageal reflux 
disease is not related to his service-connected bilateral 
knee disorder, including the use of anti-inflammatory 
medication.


CONCLUSION OF LAW

A hiatal hernia with gastroesophageal reflux disease is not 
proximately due to, or aggravated by, the service-connected 
bilateral knee disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 3.303, 3.304 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the July 1998 rating decision, September 1999 
Hearing Officer decision, September 1999 Statement of the 
Case, and the January 2003 Supplemental Statement of the 
Case.

In the rating decisions, the veteran was informed of the 
basis for the denial of his claim and of the type of evidence 
that he needed to submit to substantiate his claim.  In the 
Statement of the Case and Supplemental Statement of the Case, 
the RO notified the veteran of all regulations pertinent to 
his claim, informed him of the reasons for the denial, and 
provided him with additional opportunity to present evidence 
and argument in support of his claim.  In addition, the 
September 2001 Board remand and a February 2002 letter from 
the RO specifically advised the veteran of the provisions of 
the VCAA.  Therefore, the Board finds that the rating 
decisions, Statement of the Case, Supplemental Statement of 
the Case, and related letters provided to the veteran 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
VA clinical records, and afforded the veteran VA medical 
examinations and opinions.  The veteran presented testimony 
at personal hearings before the RO and the Board.  In 
addition, the Board remanded this matter for additional 
development that has been accomplished.  In February 2003, 
the veteran stated that he had no further evidence to submit 
in support of his claim.  Therefore, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

The veteran alleges that his gastrointestinal disorder has 
been caused by, or aggravated by, the non-steroidal anti-
inflammatory drugs (NSAIDs) that he used for his service-
connected bilateral knee disability.  Service connection may 
be granted for a disability that is proximately due to or the 
result of a service-connected disability.  When service 
connection is established for a secondary condition, the 
secondary condition is considered part of the original 
condition.  38 C.F.R. § 3.310(a) (2002).  In addition, when 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448-49 (1995).

At an October 1997 VA examination, the veteran reported that 
he had been prescribed Motrin and other NSAIDs three to four 
years ago for his knees.  At that time, he began to have 
gastrointestinal symptoms such as blood in the stool and 
diarrhea.  His medication was adjusted but he continued to 
have flare-ups during the past year.  He now had bloody 
stools and diarrhea on a weekly basis.  He had had no 
diagnostic testing, but had been told that he had an ulcer.  
The examiner noted that the veteran's VA medical chart 
included a diagnosis of peptic ulcer disease secondary to 
NSAID use.  Physical examination found abdominal tenderness 
and mucus on rectal examination.  The impression was signs 
and symptoms consistent with an upper gastrointestinal source 
of melena, most likely representing gastritis or ulcer 
disease.  The examiner stated that the veteran had used 
NSAIDs that were known to predispose patients to having 
gastritis or ulcer disease.  However, an addendum showed that 
an upper gastrointestinal series had discovered a small 
sliding hiatal hernia with gastroesophageal reflux.

At his personal hearing before the RO in May 1999, the 
veteran testified that he had been on a variety of NSAIDs 
since he had injured his knees.  He had had gastroesophageal 
reflux since 1994 or 1995.  He was taken off Motrin and 
diagnosed with a possible ulcer in 1995.  His doctor had 
indicated that his gastroesophageal reflux had been secondary 
to the medication.

At a June 1999 VA examination, the veteran reported that he 
currently used medication for his hiatal hernia with acid 
reflux.  His weekly symptoms included substernal burning, 
diarrhea after eating, dysphasia, vomiting, and nausea.  
Physical examination was essentially negative.  The veteran 
was again diagnosed with a sliding hiatal hernia, with 
possible gastrointestinal reflux.  The examiner explained 
that NSAID use is associated with gastritis or ulcer disease.  
However, the veteran had a hiatal hernia with possible 
reflux; therefore, his disability was not related to the use 
of NSAIDs or any current medications.

VA treatment records show that the veteran was followed for 
gastroesophageal reflux disease and hiatal hernia in June and 
July 1999.  At his personal hearing before the Board in July 
2001, the veteran testified that he had erosive esophagitis.  
He stated that this condition was due to the use of NSAIDs 
that had produced additional acids in the stomach.  He began 
to use NSAIDs for his knees in 1987 and developed esophagitis 
symptoms in 1994 or 1995.  The veteran submitted copies of VA 
diagnostic testing performed in March 2000 that apparently 
showed the hiatal hernia and esophagitis.  He claimed that 
his doctor had told him that the use of NSAIDs would cause 
esophagitis.  

At an August 2002 VA examination, the examiner reviewed the 
claims file and the veteran's medical history.  The veteran 
reported current symptoms of heartburn, some nausea, and 
occasional regurgitation of food.  The physical examination 
was essentially negative.  The examiner found that the 
veteran's primary subjective symptoms were symptoms of 
gastroesophageal reflux disease, and that gastroesophageal 
reflux disease and hiatal hernia had been documented as 
diagnoses.  

As to the hiatal hernia, the examiner stated that the 
development of the hiatal hernia was not related to the 
NSAIDs or to any current medications.  In addition, hiatal 
hernia was well known to cause gastroesophageal reflux 
disease; therefore, the development of the gastroesophageal 
reflux disease also was not caused by the NSAIDs.  However, 
NSAIDs were known to worsen gastroesophageal reflux disease 
and the veteran's reflux symptomatology had worsened at the 
time that he used NSAIDs. 

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for hiatal hernia with gastroesophageal reflux disease.  The 
medical opinions of record establish that hiatal hernia and 
gastroesophageal reflux disease are not caused by or related 
to the use of NSAIDs.  The recent VA examiner did find that 
the veteran's former use of NSAIDs worsened his reflux 
symptomatology when he was using the medication.  However, 
the veteran no longer uses NSAIDs, and the record contains no 
medical evidence that the veteran's reflux symptoms underwent 
a permanent worsening or aggravation due to the use of the 
NSAIDs.  Accordingly, the appeal is denied.


ORDER

Service connection for hiatal hernia with gastroesophageal 
reflux disease is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

